Citation Nr: 1450177	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral cataracts, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this claim in November 2013.  

This claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is determined that the November 2013 Board remand directives have not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case is again remanded for the AOJ to obtain an addendum opinion that also addresses whether the Veteran's bilateral cataracts are aggravated by his service-connected diabetes mellitus.

As noted in the prior remand, evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from a VA optometrist or ophthalmologist concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected diabetes mellitus has aggravated the Veteran's bilateral cataracts, meaning permanently worsening them beyond their natural progression.

*In other words, although there already has been comment on causation, there additionally needs to be comment on the alternative possibility of aggravation since both can serve as grounds for secondary service connection.

Phrases such as "not due to" and "not related to" are generally insufficient to address the issue of aggravation.

The term "as likely as not" does not mean merely "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The entire claims file, including especially a copy of this REMAND, must be made available to the examiner rendering this opinion, and it must be noted in the report that the relevant evidence in the claims file has been reviewed, so considered.

The examiner must provide explanatory rationale for his/her opinion, if necessary citing to specific evidence in the file supporting it.

2.  Ensure the opinion is responsive to the issue of aggravation and includes sufficient explanatory rationale.  If not, take corrective action to avoid another remand of this claim.

3. Thereafter, readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



